Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed December 13, 2021, claims 1, 8, 12 and 18 has been amended, and claims 1-20 are currently pending for examination.   

Response to Arguments
Regarding Double Patenting Rejection, applicant’s arguments, see page 8 paragraph 2, filed December 13, 2021, and has been noted. 
Regarding claim objections applicant’s arguments, see page 8 paragraph 3, filed December 13, 2021, with respect to claims 1-7 and 12-17 have been fully considered and are not persuasive.  The claim objections of claims 1-7 and 12-17 have been maintained. Please see below.
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 paragraph 4, filed December 13, 2021, with respect to claims 1-20 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 10 paragraph 2 – page 12 paragraphs 1, “ …Furthermore, while the Office Action offers the SeNB addition request ack in Toru to teach the "dual connectivity adding response" recited in the claim, the Office Action fails to cite any passages in Toru teaching or suggesting that this SeNB addition request ack also includes the configuration information of the respective SeNB. In contrast, Toru merely describes this message as a simple acknowledgement to the SeNB add request, without including any configuration information of the respective SeNB. Furthermore, the Office Action fails to cite any passages in Toru teaching or suggesting that the same configuration information of respective SeNB included in the SeNB addition request ack is further sent to the UE by the MeNB.  
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
Regarding claim 1, Toru clearly teaches, separately receiving, by the master access network device, a dual connectivity adding response from each of the candidate secondary access network devices, wherein the dual connectivity adding response from each of the candidate secondary access network devices comprises configuration information of the respective candidate secondary access network device (see Fig.8, para. 0029-0031, 0033, the MeNB receives an acknowledgment (SeNB addition request ack) from each of the SeNBs # 1 and # 2 (step 102)- 105) / receiving, by the MeNB a dual connectivity adding response from each of the SeNBs # 1 and # 2, see also step 107,  the MeNB transmits an SeNB addition instruction (RRC connection reconfiguration / configuration information of the respective candidate secondary access network device) to the user apparatus UE (step 106). The MeNB that has received the SeNB addition instruction performs the SeNB (SCG) addition setting, and returns a completion response (RRC connection reconfiguration complete) to the MeNB); and 
sending, by the master access network device the respective received dual connectivity adding response to the UE to enable the UE to select and access the first candidate secondary access network device in the access network device group based on the configuration information (see Fig.8, steps 108-0110,  in steps 103 and 105, the MeNB receives the reordering timer value (hereinafter, timer value) of each SeNB, and in step 106, the three timer values of MeNB, SeNB # 1, and # 2 are obtained. The user apparatus UE is notified. Each timer value is set in advance in each eNB. In this example, the eNB timer value is notified to the user apparatus UE by RRC signaling,  and after step 107, the user apparatus UE performs DC communication at d with the MeNB, SeNB # 1, and SeNB2 (steps 108 to 110), clearly teaches to enable the UE to select and access the first candidate secondary access network device in the access network device group based on the configuration information) and Chen clearly teaches sending, by the master access network device,  configuration information of each of a candidate secondary access network devices included in the received dual connectivity adding response to the UE to enable the UE to select and access the first candidate secondary access network device in the access network device group based on the configuration information (see Fig.3, para. 0006-0015, Step S306: the SeNB sends a message to the MeNB to confirm the dual-connection configuration for the UE, Step S308: the MeNB notifies {sending, by a master access network device} the UE of the dual-connection configuration / configuration information of each of  candidate secondary access network devices. Also, Step S316: the 

Under the broadest reasonable interpretation, the  combination of the systems as disclose by Toru and Chen reads upon  “wherein the access network device group comprises one or more candidate secondary access network devices, and a first connection is maintained between the master access network device and the UE; setting up, by the master access network device, a second connection for the UE, wherein the second connection is a connection between the UE and a first candidate secondary access network device in the access network device group; wherein the setting up comprises: separately sending, by the master access network device, a dual connectivity adding request to each candidate secondary access network device in the access network device group, wherein the dual connectivity adding request requests the respective candidate secondary access network device to add the second connection for the UE; separately receiving, by the master access network device, a dual connectivity adding response from each of the candidate secondary access network devices, wherein the dual connectivity adding response from each of the candidate secondary access network devices comprises configuration information of the respective candidate secondary access network device; sending, by the master access network device, the configuration information of each of the candidate secondary access network devices included in the respective received dual connectivity adding response to the UE to enable the UE to select and access the first candidate secondary access network device in the access network device group based on the configuration information” as recites in the claim.

Regarding claim 1, the applicant further argued that, see page 10 paragraph 3, “ … Therefore, Applicant respectfully submits that the cited reference has not been shown to teach or suggest every subject matter recited in claim 1. Accordingly, Applicant respectfully requests reconsideration and allowance of amended independent claim 1 and its dependents. For similar reasons, Applicant respectfully requests reconsideration and allowance of independent claims 8, 12, and 18 and their respective dependents.
In response to applicant's argument, the examiner respectfully disagrees with the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 7, 12 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 11 of parent U.S. Patent No. US 10, 798, 766 (hereinafter refers as A).  

Instant Application 17024375
Patent 10,798,766  
1. A multi-connectivity communication method, comprising: determining, by a master access network device, an access network device group for user equipment (UE), wherein the access network device group comprises one or more candidate secondary access network devices, and a first connection is maintained between the master access network device and the UE; setting up, by the master access network device, a second connection for the UE, wherein the second connection is a connection between the UE and a first candidate secondary access network device in the access network device group; wherein the setting up comprises: separately sending, by the master access network device, a dual connectivity adding request to each candidate secondary access network device in the access network device group, wherein the dual connectivity adding request requests the respective candidate secondary access network device to add the second connection for the UE; separately receiving, by the master access network device, a dual connectivity adding response from each of the candidate secondary access network devices, wherein the dual connectivity adding response from each of the candidate secondary access network devices comprises configuration information of the respective candidate secondary access network device; sending, by the master access network device, the configuration information of each of the candidate secondary access network devices included in the respective received dual connectivity adding response to the UE to enable the UE to select and access the first candidate secondary access network device in 
7. The method according to claim 1, wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are next generation network devices. 




6. An access network device of a Long Term Evolution (LTE) network, comprising a processor and a memory, wherein the memory is configured to store a program, and the processor is configured to run the program to perform the following steps: determining an access network device group for user equipment (UE), wherein the access network device group comprises at least two access network devices of a next generation network, and there is a first connection between the access network device of the LTE network and the UE; setting up a second connection for the UE, wherein the second connection is a connection set up between the UE and the access network device of the LTE network through a first access network device in the access network device group, and wherein the setting up comprises: separately sending a dual connectivity adding request to each access network device in the access network device group, wherein the dual connectivity adding request requests to add the second connection for the UE; separately receiving a dual connectivity adding response from each access network device of the next generation network, wherein the dual connectivity adding response from each access network device of the next generation network comprises configuration information of the respective access network device of the next generation network; sending the configuration information of each access network device of the next generation network to the UE; receiving a configuration complete message from the UE; and determining, based on the configuration complete message, that the second connection is successfully set up; and splitting data of the UE through the second connection.
18. A communications apparatus for a user equipment (UE), comprising at least one processor and a memory, wherein the memory comprises instructions that, when executed by 




Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1, 7, 12, and 18 of the instant application merely broaden the scope of the claims 1, 6 and 11 of 10, 798, 766.

It has been held that the omission an element and its function is an obvious expedient if the remaining In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claim Objections
Claims 1-7 and 12-17 are objected to because of the following informalities:  
Claim 1 recites “wherein the dual connectivity adding request requests the respective candidate secondary access network device to add the second connection for the UE; " in line 10. For clarification it is recommended to change to “wherein the dual connectivity adding request is used to request the respective candidate secondary access network device to add the second connection for the UE…”. See paragraphs 0008 and 0023 of instant specification.  

Claim 12 is objected for the same reason as set forth above for claim 1.
Claims 2-7, and 13-17 are also objected to since they are dependent on the objected base independent claims 1 and 12, respectfully, as set forth above.  
Appropriate correction is required.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-9,  12-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over TORU (JP2016058796A), and further in view of Chen et al (US Pub. No.: 2017/0006603).

As per claim 1, TORU disclose A multi-connectivity communication method (see Fig.8), comprising: 
determining, by a master access network device, an access network device group for user equipment (UE), wherein the access network device group comprises one or more candidate secondary access network devices, and a first connection is maintained between the master access network device and the UE (see figure 8; see paragraph 0007-0009, 0029: it is implicitly disclosed that MeNB must determine SeNB#1 and SeNB#2, also per Fig.8, a first connection is maintained between the MeNB and the UE); 
setting up, by the master access network device, a second connection for the UE, wherein the second connection is a connection between the UE and a first candidate secondary access network device in the access network device group (see figure 8; see paragraphs [0025]-[0031] and [0033], in step 101, for example, the MeNB adds SeNB # 1 (SCG # 1) and SeNB # 2 (SCG # 2) to the user apparatus UE based on the quality measurement result received from the user apparatus UE to set DC  / a connection between the UE and a first candidate secondary access network device in the access network device group; see also figures 3 and 4 and paragraph [0009]); 
wherein the setting up comprises: 
separately sending, by the master access network device, a dual connectivity adding request to each candidate secondary access network device in the access network device group, wherein the dual connectivity adding request requests the respective candidate secondary access network device to add 
separately receiving, by the master access network device, a dual connectivity adding response from each of the candidate secondary access network devices, wherein the dual connectivity adding response from each of the candidate secondary access network devices comprises configuration information of the respective candidate secondary access network device (see Fig.8, para. 0029-0031, 0033, the MeNB receives an acknowledgment (SeNB addition request ack) from each of the SeNBs # 1 and # 2 (step 102)- 105) / receiving, by the MeNB a dual connectivity adding response from each of the SeNBs # 1 and # 2, see also step 107,  the MeNB transmits an SeNB addition instruction (RRC connection reconfiguration / configuration information of the respective candidate secondary access network device) to the user apparatus UE (step 106). The MeNB that has received the SeNB addition instruction performs the SeNB (SCG) addition setting, and returns a completion response (RRC connection reconfiguration complete) to the MeNB); and 
sending, by the master access network device the respective received dual connectivity adding response to the UE to enable the UE to select and access the first candidate secondary access network device in the access network device group based on the configuration information (see Fig.8, steps 108-0110,  in steps 103 and 105, the MeNB receives the reordering timer value (hereinafter, timer value) of each SeNB, and in step 106, the three timer values of MeNB, SeNB # 1, and # 2 are obtained. The user apparatus UE is notified. Each timer value is set in advance in each eNB. In this example, the eNB timer value is notified to the user apparatus UE by RRC signaling,  and after step 107, the user apparatus UE performs DC communication at d with the MeNB, SeNB # 1, and SeNB2 (steps 108 to 110)).

Although Toru disclose sending, by the master access network device the respective received dual connectivity adding response to the UE to enable the UE to select and access the first candidate secondary access network device in the access network device group based on the configuration information;

Toru however does not explicitly disclose sending, by the master access network device, the configuration information of each of the candidate secondary access network devices included in the respective received dual connectivity adding response to the UE;

Chen however disclose sending, by the master access network device,  configuration information of each of a candidate secondary access network devices included in the received dual connectivity adding response to the UE to enable the UE to select and access the first candidate secondary access network device in the access network device group based on the configuration information (see Fig.3, para. 0006-0015, Step S306: the SeNB sends a message to the MeNB to confirm the dual-connection configuration for the UE, Step S308: the MeNB notifies {sending, by a master access network device} the UE of the dual-connection configuration / configuration information of each of  candidate secondary access network devices. Also, Step S316: the UE establishes a radio connection with the SeNB).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending, by the master access network device,  configuration information of each of a candidate secondary access network devices included in the received dual connectivity adding response to the UE to enable the UE to select and access the first candidate secondary access network device in the access network device group based on the configuration information, as taught by Chen, in the system of TORU, so that for the radio resources capable of being provided for the UE as the dual connection configuration, a feasible mechanism is provided to the MeNB and the SeNB, so as to coordinate the radio resources between the MeNB and the SeNB, thereby to optimize the use of the radio resources between different network nodes and handle the possible abnormalities, see Chen, paragraphs 20-25.

As per claim 2, the combination of Toru and Chen disclose the method according to claim 1.

Chen further disclose receiving, by the master access network device, from the UE, a response message responding to the sent configuration information, wherein the response message comprises an identity of the first candidate secondary access network device, or an identity of the UE (see Fig.3, para. 0014, step S314, after the completion of the dual-connection configuration, the UE sends an acknowledgement message to the MeNB / wherein the response message comprises an identity of the UE, to identify the UE acknowledging the message).

As per claim 3, the combination of Toru and Chen disclose the method according to claim 1.

Chen further disclose determining, by the master access network device, to perform data transmission with the UE via the second connection (see Fig.6, para. 0126-0129, in the case that the communication processing method is used for the MeNB, the MeNB determine the newly-added services to be processed by the SeNB or modify the services to be processed by the SeNB in accordance with the information about its own service resources and the information about the service resources from the SeNB / perform data transmission/services with the UE via the second connection).

As per claim 5, the combination of Toru and Chen disclose the method according to claim 1.

TORU further disclose wherein the dual connectivity adding request comprises: the configuration information of the respective candidate secondary access network device; and before separately sending a dual connectivity adding request to each candidate secondary access network device in the access network device group, the method further comprises: generating, by the master access network device, the configuration information for each candidate secondary access network device (see para. 2, Fig.6. Fig.7,  page 3 last paragraph,  generating, by the MeNB, the configuration information for each SeNB#1, SeNB#).

As per claim 8, TORU disclose A multi-connectivity communication method (see Fig.8), comprising: 
 wherein the configuration information of each candidate access network device is included in a dual connectivity adding response received by the master access network from each of the candidate secondary access network devices(see Fig.8, para. 0029-0031, 0033, the MeNB receives an acknowledgment (SeNB addition request ack) from each of the SeNBs # 1 and # 2 (step 102)- 105) / receiving, by the MeNB a dual connectivity adding response from each of the SeNBs # 1 and # 2, see also step 107,  the MeNB transmits an SeNB addition instruction (RRC connection reconfiguration / configuration information of the respective candidate secondary access network device) to the user apparatus UE (step 106). The MeNB that has received the SeNB addition instruction performs the SeNB (SCG) addition setting, and returns a completion response (RRC connection reconfiguration complete) to the MeNB),
selecting, by the UE, a first candidate secondary access network device in the access network device group based on the configuration information (see figure 8; see paragraphs [0025]-[0031] and [0033]; see also figures 3 and 4 and paragraph [0009], selecting a first candidate secondary access network device in the access network device group);

Toru however does not explicitly disclose establishing, by the UE, a second connection with the first candidate secondary access network device.

Chen however disclose establishing, by the UE, a second connection with the first candidate secondary access network device (see Fig.3, para. 0006-0015, Step S316: the UE establishes a radio connection with the SeNB).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of establishing, by the UE, a second connection with the first candidate secondary access network device, as taught by Chen, in the system of TORU, so that for the radio resources capable of being provided for the UE as the dual connection configuration, a feasible mechanism is provided to the MeNB and the SeNB, so as to coordinate the radio resources between the MeNB and the SeNB, thereby to optimize the use of the radio resources between different network nodes and handle the possible abnormalities, see Chen, paragraphs 20-25.

As per claim 9, the combination of Toru and Chen disclose the method according to claim 8.

Chen further disclose sending, by the UE, to the master access network device, a response message responding to the sent configuration information, wherein the response message comprises at least one of an identity of the first candidate secondary access network device, or an identity of the UE (see Fig.3, para. 0014, step S314, after the completion of the dual-connection configuration, the UE sends an acknowledgement message to the MeNB / wherein the response message comprises an identity of the UE, to identify the UE acknowledging the message).

As per claim 12, claim 12 is rejected the same way as claim 1. Chen further disclose  A communications apparatus for a master access network device (see Fig.8, MeNB), comprising at least one processor (see Fig.8, processing module 82) and a memory (see Fig.8, MeNB, with memory for storing).

As per claim 13, claim 13 is rejected the same way as claim 2.

As per claim 14, claim 14 is rejected the same way as claim 3.

As per claim 16, claim 16 is rejected the same way as claim 5.

As per claim 18, claim 18 is rejected the same way as claim 8. Chen further disclose A communications apparatus for a user equipment (UE) (see Fig.3, Fig.10, UE), comprising at least one processor (see Fig.3, Fig.10, UE with a CPU/a processor) and a memory (see Fig.3, Fig.10, UE with a memory for storing).

As per claim 19, claim 19 is rejected the same way as claim 9.

Claims 4, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TORU (JP2016058796A), in view of Chen et al (US Pub. No.: 2017/0006603), and further in view of Kim (US Pub. No.:2016/0219475).

As per claim 4, the combination of Toru and Chen disclose the method according to claim 1.

The combination of TORU and Chen however does not explicitly disclose receiving, by the master access network device, an indication from the UE, wherein the indication indicates the master access network device to stop sending downlink data to the first candidate secondary access network device.

Kim however disclose receiving, by a master access network device, an indication from the UE, wherein the indication indicates the master access network device to stop sending downlink data to the first candidate secondary access network device (see para. 0778, 0787, 0796, the mobile base station having received the control message requesting the service switching or the cooperative operation from the WLAN AP may configure a connection with the terminal, and provide the requested service switching to 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by a master access network device, an indication from the UE, wherein the indication indicates the master access network device to stop sending downlink data to the first candidate secondary access network device, as taught by Kim, in the system of TORU and Chen, so as to support multiple connectivity in a mobile communication system, see Kim, paragraphs 12-14.

As per claim 10, the combination of Toru and Chen disclose the method according to claim 8.

The combination of TORU and Chen however does not explicitly disclose sending an indication to the master access network device, and the indication indicates the master access network device to stop sending downlink data to the first candidate secondary access network device.

Kim however disclose sending an indication to the master access network device, and the indication indicates the master access network device to stop sending downlink data to the first candidate secondary access network device (see para. 0778, 0787, 0796, the mobile base station having received the control message requesting the service switching or the cooperative operation from the WLAN AP may configure a connection with the terminal, and provide the requested service switching to the base station or the requested cooperative operation with the base station, see also para. 0800, 0801 / stop sending downlink data to the first candidate secondary access network device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending an indication to the master access network device, and the indication indicates the master access network device to stop sending downlink data to 

As per claim 15, claim 15 is rejected the same way as claim 4.

As per claim 20, claim 20 is rejected the same way as claim 10.

Claims 6  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TORU (JP2016058796A), in view of Chen et al (US Pub. No.: 2017/0006603), and further in view of Belghoul (US Pub. No.:2016/0088542).

As per claim 6, the combination of Toru and Chen disclose the method according to claim 1.

The combination of Toru and Chen however does not explicitly disclose wherein the dual connectivity adding request comprises: configuration information of the master access network device and a measurement report of each candidate secondary access network device, wherein the configuration information of the respective candidate secondary access network device is generated by a Radio Resource Control (RRC) layer of the respective candidate secondary access network device based on the configuration information of the master access network device and the measurement report of the respective candidate secondary access network device.

Belghoul however disclose wherein a dual connectivity adding request comprises: configuration information of the master access network device and a measurement report of each candidate secondary access network device, wherein the configuration information of the respective candidate secondary access network device is generated by a Radio Resource Control (RRC) layer of the respective candidate secondary access network device based on the configuration information of the master access network device and the measurement report of the respective candidate secondary access network device (see measurements could be self-configured and triggered by the UE, may be configured and triggered by base station (e.g., eNB) of the UE, or some combination thereof. For example, the UE could report Wi-Fi SSID/BSSID in addition to RSSI measurements of one or more detectable WLAN APs to its base station / a measurement report of each candidate secondary access network device. The base station could use this information to trigger WLAN attachment by the UE and/or resource aggregation between multiple RATs (e.g., splitting/offloading bearer(s) in downlink and/or uplink),  the UE perform measurements of cells and wireless networks and, using RRC defined rules).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a dual connectivity adding request comprises: configuration information of the master access network device and a measurement report of each candidate secondary access network device, wherein the configuration information of the respective candidate secondary access network device is generated by a Radio Resource Control (RRC) layer of the respective candidate secondary access network device based on the configuration information of the master access network device and the measurement report of the respective candidate secondary access network device, as taught by Belghoul, in the system of TORU and Chen, so as to support multiple connectivity in a mobile communication system, see Bekghoul, paragraphs 12-14.

As per claim 17, claim 17 is rejected the same way as claim 6.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TORU (JP2016058796A), in view of Chen et al (US Pub. No.: 2017/0006603), and further in view of Lee et al (US Pub. No.: 2017/0202033).

As per claim 7, the combination of Toru and Chen disclose the method according to claim 1.

Toru further disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are LTE network devices (see para. 2, using LTE system, also per page 5, the invention is applicable to other mobile communication systems / ext generation network devices).

The combination of Toru and Chen however does not explicitly disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are “next generation network devices”.

Lee however does not explicitly disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are “next generation network devices” ((see Fig.2, para. 0006, 0079, 0091-0094, FIG. 2 illustrates an example of a wireless communication system 200, in accordance with various aspects of the present disclosure. The wireless communication system 200 may include a number of network nodes (e.g., access networks (ANs)) 135, including, for example, a first network node 135-a and a second network node 135-b, each of the network nodes 135 interface with a core network 130-a, the core network 130-a may include a mobility management entity (MME) 210 or a serving gateway (S-GW) 215 (e.g., a MME or S-GW for a next generation or 5G network), see also para. 0105, network nodes 135 (e.g., access nodes) employing next-generation or 5G communications protocols, such as those configured as described in FIGS. 1-9, or in other ways, are designed to cover wider geographic areas than LTE/LTE eNBs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an access network device group comprises “at least two access network devices” of a next generation network, as taught by Lee, in the system of TORU and Chen, so as to provide configurable AS security, in which some of the processing associated with providing AS security protection may be offloaded to the network access devices associated with a 

As per claim 11, the combination of Toru and Chen disclose the method according to claim 8.

Toru further disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are LTE network devices (see para. 2, using LTE system, also per page 5, the invention is applicable to other mobile communication systems / ext generation network devices).

The combination of Toru and Chen however does not explicitly disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are “next generation network devices”.

Lee however does not explicitly disclose wherein the master access network device is a Long Term Evolution (LTE) base station, and the candidate secondary access network devices are “next generation network devices” (see Fig.2, para. 0006, 0079, 0091-0094, FIG. 2 illustrates an example of a wireless communication system 200, in accordance with various aspects of the present disclosure. The wireless communication system 200 may include a number of network nodes (e.g., access networks (ANs)) 135, including, for example, a first network node 135-a and a second network node 135-b, each of the network nodes 135 interface with a core network 130-a, the core network 130-a may include a mobility management entity (MME) 210 or a serving gateway (S-GW) 215 (e.g., a MME or S-GW for a next generation or 5G network), see also para. 0105, network nodes 135 (e.g., access nodes) employing next-generation or 5G communications protocols, such as those configured as described in FIGS. 1-9, or in other ways, are designed to cover wider geographic areas than LTE/LTE eNBs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an access network device group comprises .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dai (US Pub. No.:2018/0160336) – see para. 0033-0037, “the device further includes: a sending unit, where the sending unit is configured to send a measurement report of the UE to the network device, where the measurement report is used by the network device to determine the target secondary base station according to the measurement report; and the receiving unit is further configured to: receive a third indication message sent by the network device, and determine, according to the third indication message, that the UE needs to be handed over between secondary base stations, where the third indication message is used to instruct the UE to be handed over to the target secondary base station”.
Ekpenyong (US Pub. No.:2016/0088542) – see para. 0035-0038, “FIG. 5 shows an exemplary mapping at Layer 2 of the RAN protocol stack between logical 510, transport 511 and physical 512 channels for MeNB 500 and SeNB 520. Here, U-plane data is transmitted on the secondary cell controlled by SeNB 520 whereas C-plane, and possibly U-plane data, may be transmitted in a cell controlled by MeNB 500. On the physical layer, the PDSCH and the corresponding control channels (PDCCH/EPDCCH) are present for both the MeNB and SeNB. Hence, a method to achieve scheduling of data transmission/reception is required in an orthogonal (interference-coordinated) fashion. Towards this goal the UE shall be configured to monitor for downlink control information (DCI) on the PDCCH and/or EPDCCH of cells controlled by both MeNB and SeNB”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469